Citation Nr: 0701283	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rate of improved death pension 
benefits. 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1918 to February 1919, and who 
died in December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Pension Maintenance 
Center (PMC) in Milwaukee, Wisconsin.  The claims folder was 
sent to the Board by the VA Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The appellant receives the maximum improved death pension 
amount based upon zero countable annual income.  


CONCLUSION OF LAW

The appellant is not entitled to an increased rate of 
improved death pension benefits. 38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant through her legal custodian is requesting 
increased improved death pension benefits.  It is argued that 
the appellant's current medical and physical expenses have 
increased, and that the current pension award does not 
adequately pay for obtaining aids and attendants.  She 
submitted affidavits in December 2003 showing services 
provided and the costs.  In January 2004, the PMC informed 
the legal custodian of the appellant that the appellant was 
paid the maximum amount of monthly pension benefits, and that 
an increase was not warranted.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.24 (2006).  Medical expenses in excess of 
five percent of the maximum income rate allowable, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period, to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21 (2006).  

The appellant has been receiving the maximum allowed for 
improved death pension payments since February 1998.  Most 
recently, the record shows that in May 2001, the appellant 
was informed by the RO in Montgomery Alabama via VA Form 20-
8993 that her pension award was amended and that effective 
December 1, 2000 she would be receiving $ 831.00 monthly, the 
maximum rate available at that time.  She was reported to 
have $ 3,708 income from Social Security and her medical 
expenses were noted to be $16,600.00.  However, her countable 
income was reduced based on her medical expenses exceeding 
her monthly income.  Thus her pension amount was based a 
finding of no countable annual income and the maximum rate of 
$9,973.00 annually was awarded.  See M21-1, part I, Appendix 
B, (change 35) (August 31, 2001).  

Therefore, the appellant's award was based upon zero annual 
countable income.  Consequently, her award was the maximum 
annual rate of improved death pension, based on the rates in 
effect from December 1, 2000, and from December 1, 2001.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23; M21-1, Part 1.  The PMC 
has reported that the appellant continues to receive the 
maximum allowable pension award.  

The appellant is arguing that additional medical expenses for 
her aid and attendance should be taken into account in 
calculating her death pension benefit.  As noted, her award, 
which includes aid and attendance, is based on income, and 
not medical expenses alone.  Consequently, whether her 
pension rate is calculated based on medical expenses of 
$16,600.00, or of some higher dollar amount, her monthly 
pension rate would not change, as it still would be based on 
a countable income of zero dollars, and not the cost of 
medical care.  There is nothing in the record to indicate 
that this would not be true and there is no legal basis shown 
upon which she could receive an increased rate of improved 
death pension benefits, beyond the maximum she currently 
receives.  While the Board sympathizes with the appellant 
regarding the increased cost of her medical care, she is 
receiving the maximum payment allowable under the law.  Since 
the law and not the evidence is dispositive with respect to 
this issue, the appeal is must be denied due to absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In this case, the law is determinative of the issue 
considered on appeal, which was denied due to absence of 
legal merit.  Accordingly, VCAA is not applicable to this 
issue, and no further action is necessary for compliance with 
the VCAA.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable).  


ORDER

An increased rate of improved death pension benefits is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


